 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SEVERANCE AGREEMENT
 
This Severance Agreement (the “Agreement”) is entered into as of December 23,
2009 between China Direct Industries, Inc., a Florida corporation (the
“Company”) and Andrew Wang (“Employee”).
 
        WHEREAS, the Company desires to employ Employee as its Chief Financial
Officer and Executive Vice President and Employee desires to serve in such
capacity on behalf of the Company.
 
        NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter set forth, the Company and the Executive
hereby agree as follows:
 
        1. Definitions
 
For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below.  Non-capitalized terms shall have their ordinary
meanings.
 
“Affiliate” shall mean any person, limited liability company, corporation,
partnership, association or any other entity controlling, controlled by or under
common control with the Company. “Control” shall mean the ownership by the
Company of greater than fifty (50%) of the voting interests of such person or
any other such arrangement as constitutes the possession, directly or
indirectly, of power to direct or cause the direction of management or policies
of any such person, corporation or entity, through ownership of voting
securities, by contract or otherwise.
 
“Base Salary” shall mean the weekly or monthly base salary, as the context
requires, of Employee as of the effective date of termination of Employee’s
employment.
 
“Cause” shall mean
 
(a) any violation by Employee of the Company’s Code of Business Conduct or any
other material Company policy applicable to Employee;
 
(b) the commission of an intentional act of fraud, embezzlement, theft or
dishonesty against the Company by Employee;
 
(c) the conviction of Employee for (or the pleading by Employee of nolo
contendere to) any crime which constitutes a felony, or a misdemeanor involving
moral turpitude, or which, in the reasonable opinion of the Company, has caused
material embarrassment to the Company;
 
(d) the gross neglect or willful failure by Employee to perform his duties and
responsibilities in all material respects, if such breach of duty is not cured
within 10 days after receipt of written notice thereof to Employee by the
Company or its Board of Directors; or
 
(e) Employee’s failure to obey the reasonable and lawful orders or instructions
of the Chief Executive Officer or the Board of Directors, unless such failure is
cured within 10 days after receipt of written notice thereof to Employee by the
Company or the Board of Directors.
 
For purposes of clause (d), no act, or failure to act, on the part of Employee
shall be deemed “willful” unless done, or omitted to be done, by Employee other
than in good faith and without reasonable belief that such act, or failure to
act, was in the best interest of the Company.
 
“Change of Control” shall mean the occurrence of any of the following events:
 
(i) the consummation of any transaction or series of transactions (including,
without limitation, any merger or consolidation) the result of which is that any
“person” (as such term is
 

 
- 1 -

--------------------------------------------------------------------------------

 

used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes the “beneficial owner” (as such term is defined in Rule
13d–3 and Rule 13d–5 under the Exchange Act), directly or indirectly, of  75% or
more of the voting interests of the Company; or
 
(ii) the Company’s Board of Directors shall approve a sale, lease, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Company, and such transaction shall have been consummated; or
 
(iii) the Company’s Board of Directors shall approve any merger, consolidation,
or like business combination or reorganization of the Company, the consummation
of which would result in the occurrence of any event described in clause
(i) above, and such transaction shall have been consummated.
 
 “Good Reason” shall mean
 
(a) that without Employee’s prior written consent and in the absence of Cause,
one or more of the following events occurs:
 
(i) any materially adverse change in Employee’s authority, duties, or
responsibilities or any assignment to Employee of duties and responsibilities
materially inconsistent with those normally associated with Employee’s position;
or
 
(ii) a reduction in Employee’s salary or benefits, to the extent a reduction in
benefits represent reductions not experienced in general by other senior
executives; or
 
(iii) Employee is required to be primarily based at any office more fifty
(50) miles outside the metropolitan area of Employee’s then current business
address, excluding travel required in the performance of Employee’s
responsibilities.  In this regard, Employee hereby acknowledges that Employee
will be required as part of his responsibilities to spend a significant amount
of time working at the Company’s offices located in the Peoples Republic of
China; and
 
(b) within sixty (60) calendar days of learning of the occurrence of any event
specified in clause (a), and in the absence of any circumstances that constitute
Cause, Employee terminates employment with the Company, by written notice to the
Company; provided, however, that the events set forth in subparagraphs (a)(i),
(a)(ii) or (a)(iii) shall not constitute Good Reason for purposes of this
Agreement unless, within thirty (30) calendar days of Employee’s learning of
such event, Employee gives written notice of the event to the Company, and the
Company fails to remedy such event within thirty (30) calendar days of receipt
of such notice.
 
“Permanent Disability” shall mean Employee’s inability to perform such
Employee’s duties and responsibilities for a period of 90 consecutive days or
120 non-consecutive days, in either event in any 12 month period, due to
illness, accident or any other physical or mental incapacity, as reasonably
determined by a physician selected in good faith by the Company.
 
2.  Employment.  The Company hereby employs Employee as its Chief Financial
Officer and Executive Vice President in accordance with the terms set forth in
Offer Letter attached hereto as Exhibit “A”.
 
3. Termination without Cause.  Subject to the provisions of Section 4 below, in
the event that the employment of Employee is terminated by the Company without
Cause (i) after a Change of Control as discussed in Section 3 below; (ii) upon
the death or Permanent Disability of Employee; or (iii) a Change of Control
occurs and the employment of Employee is terminated (other than upon the death
or Permanent Disability of Employee) either (a) without Cause within two years
of the Change of Control,
 

 
- 2 -

--------------------------------------------------------------------------------

 

or (b) by Employee for Good Reason within two years of the Change of Control,
Employee shall be entitled to a lump sum severance payment equal to four (4)
months of Base Salary.
 
4. Conditions to and Timing of Payments.  No severance payment shall be made to
Employee under this Agreement unless such Employee shall have first executed and
delivered to the Company a waiver, general release and separation agreement in
favor of the Company and its Affiliates releasing the Company and its Affiliates
from any and all claims relating to such Employee’s (i) employment with the
Company and (ii) termination of employment (the “Release”). The Release shall
include confidentiality and non-disparagement provisions and shall otherwise be
in form and substance satisfactory to the Company.
 
            5. Agreement Changes.  The Company reserves the right to amend or
modify this Agreement at any time without prior notice, provided that, without
the written approval of the Employee, no such amendment or modification made
subsequent to the occurrence of a Change of Control shall alter or impair the
benefits that might be payable to Employee hereunder as a result of a
termination of employment following such Change of Control.
 
6. Entire Agreement; Effectiveness of Agreement. This Agreement and the
accompanying offer letter sets forth the entire agreement of the parties hereto
and shall supersede any and all prior agreements and understandings concerning
the Employee's employment by the Company. This Agreement may be changed only by
a written document signed by the Employee and the Company.
 
7.  Severability. If any one or more of the provisions or portions of any
provision, of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.
 
           8.  Governing Law. This agreement shall be governed by, and construed
and enforced in accordance with, the substantive and procedural laws of the
state of Florida without regard to rules governing conflicts of law.
 
9.  Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement or the Employee's employment by the Company, including, but not
limited to, common law and statutory claims for discrimination, wrongful
discharge, and unpaid wages, shall be resolved by arbitration in Broward County,
Florida pursuant to the prevailing National Rules for the Resolution of
Employment Disputes of the American Arbitration Association.  The prevailing
party in any such action or litigation involving this Agreement shall be
entitled to recover attorney’s fees and costs from the non-prevailing party.
 
10.  Indemnification. During the period of time Employee is employed by the
Company, the Employee shall be entitled to indemnification and insurance
coverage for directors and officers liability, fiduciary liability and other
liabilities arising out of the Employee's position with the Company in any
capacity, in an amount not less than the highest amount available to any other
senior level executive or member of the Board and to the full extent provided by
the Company's certificate of incorporation or by-laws, and such coverage and
protections, with respect to the various liabilities as to which the Employee
has been customarily indemnified prior to termination of employment, shall
continue for at least six years following Employee’s date of termination of
employment. Any indemnification agreement entered into between the Company and
the Employee shall continue in full force and effect in accordance with its
terms following the termination of this Agreement.
 

 
- 3 -

--------------------------------------------------------------------------------

 

11.  Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile or
nationally recognized overnight courier service, addressed as follows:
 
If to Employee:
Andrew Wang
431 Fairway Drive
Deerfield Beach, Fl 33441
 
If to the Company:
China Direct Industries, Inc.
431 Fairway Drive
Deerfield Beach, FL 33441



 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
12.  Withholding. The Company may withhold from amounts payable under this
Agreement any and all federal, state, and local taxes that are required to be
withheld by any applicable laws and regulations. The Company may also withhold
any amounts necessary pursuant to the benefit plans, policies, or arrangements
of the Company or otherwise, in accordance with any applicable Company policies,
laws and/or regulations.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
China Direct Industries, Inc.
By: /s/ Andrew Goldrich
 
Name: Andrew Goldrich
 
Title: Vice President - Operations
 
 
 
Employee
 
 
/s/ Andrew Wang
Andrew Wang
 



 















 
- 4 -

--------------------------------------------------------------------------------

 
